DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  lines 10-11, the limitation “wherein after patterning the first dielectric layer over the conductive line has…” needs to be changed to “wherein after patterning, the first dielectric layer over the conductive line has…” by adding “,” between “patterning” and “the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
● Independent claim 29 (and dependent claims 30-34 dependent thereon), last 2 lines, the limitation “the second conductive line having a bottom surface comprising an S shape in a cross-sectional view” was not described anywhere in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Nowhere in the specification describes any method or process to form the second conductive line having an S shape at a bottom surface as claimed.
● Dependent claim 35, the limitation “a lower surface of the conductive material formed in the trench has a curved slope in a cross-sectional view” was not described anywhere in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Nowhere in the specification describes any method or process to form the conductive material having a curved slope at a bottom surface as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, the limitation “electrically interposed between the first conductive via and the second conductive via” is unclear.  It is not clear what is meant by “electrically interposed”.  For the examination purpose, it is assumed as “electrically interconnected”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-19 and 21-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2019/0229062) in view of Shin et al (US 2018/0211952) and Huttemann et al (US 6,703,666).
Regarding claim 15, Shin ‘062 (Figs. 5 and 11-14, especially Fig. 5) discloses a method of forming a semiconductor structure, the method comprising: forming a first interconnect layer 145 over a transistor ([0026]); forming a first dielectric layer (150, 161) over the first interconnect layer 145; forming a high resistance layer 163 ([0039]) on the first dielectric layer; forming a second dielectric layer 165 on the high resistance layer; patterning the second dielectric layer 165 and the high resistance layer 163, wherein the patterning recesses the first dielectric layer (150, 161) over the conductive line 145, wherein after patterning the first dielectric layer over the conductive line has a first thickness 161a, wherein the first dielectric layer under the high resistance layer has a second thickness 161b greater than the first thickness; forming a low-k dielectric layer 170 ([0077]) over the second dielectric layer and the first dielectric layer, the low-k dielectric layer 170 extending over a top surface and a sidewall of the first dielectric layer; forming a first opening CP2 through the low-k dielectric layer and the second dielectric layer, the first opening CP2 extending to the high resistance layer 163; forming a conductive material 183 in the first opening; and planarizing the low-k dielectric layer and the conductive material (Fig. 5 and [0083]).
Shin ‘062 discloses the first opening CP2 extending to the high resistance layer 163, but does not disclose the first opening CP2 extending into the high resistance layer 163.
However, Shin ‘952 (Fig. 7) teaches a method comprising forming a first opening 522B through a low-k dielectric layer 300 and a second dielectric layer (230, 240), the first opening extending into the high resistance layer 220.  Accordingly, it would have been obvious to modify the method of Shin ‘062 by extending the first opening into the high resistance layer because as is well known, such extending would increase the area contact between the conductive layer formed within the opening and the resistance layer.
Neither Shin ‘062 nor Shin ‘952 disclose forming a second interconnect layer over the first interconnect layer, the second interconnect layer comprising a conductive line.
However, Huttemann (Fig. 16) teaches a method comprising: forming a first interconnect layer (corresponding to vias, not labeled) over a transistor,  forming a second interconnect layer 110 over the first interconnect layer, the second interconnect layer 110 comprising a conductive line, forming a first dielectric layer 140 over the second interconnect layer 110, and forming a high resistance layer 150 on the first dielectric layer.  Accordingly, it would have been obvious to further modify the method of Shin ‘062 by forming a second interconnect layer over the first interconnect layer and the second interconnect layer comprising a conductive line in order to provide additional electrical contacts between the resistor and the other adjacent electronic components, as taught by Huttemann.
Regarding claims 18-19, Shin ‘062 (Figs. 5 and 11-14) further discloses: forming a second opening CP1 through the low-k dielectric layer and the first dielectric layer, the first dielectric layer being in physical contact with the low-k dielectric layer, wherein forming the conductive material comprises forming the conductive material 183 in the second opening; and the forming the first opening CP2 and the forming the second opening CP1 are performed at the same time (Fig. 13).
Regarding claim 17, Shin ‘062 (Fig. 5) further discloses forming the first dielectric layer comprises forming a first dielectric sublayer 150 and a second dielectric sublayer 161 over the first dielectric sublayer, and forming the second dielectric layer comprises forming a third dielectric sublayer 165.
Shin ‘062 does not disclose forming a fourth dielectric sublayer over the third dielectric sublayer 165.
However, Shin ‘952 (Fig. 7) teaches a method of forming the second dielectric layer comprising forming a third dielectric sublayer 230c and a fourth dielectric sublayer 240 over the third dielectric sublayer.  Accordingly, it would have been obvious to modify the method of Shin ‘062 by forming a fourth dielectric sublayer over the third dielectric sublayer 165 in order to provide an upper buffer insulating pattern, as taught by Shin ‘952 ([0033]).
Neither Shin ‘062 nor Shin ‘952 disclose the first dielectric sublayer has a substantially same thickness as the third dielectric sublayer, and the second dielectric sublayer is thicker than the fourth dielectric sublayer.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious to form the first , second, third and fourth dielectric sublayers each having thickness as claimed because such thickness of each dielectric sublayer can be optimized depending upon the desired material of each dielectric sublayer and the desired etching conditions which are used for etching the dielectric sublayers.
Regarding claims 21 and 25, Shin ‘062 (Figs. 5 and 11-14, especially Fig. 5) discloses a method of forming a semiconductor structure, the method comprising: forming a high resistance layer 163 over a first dielectric layer (150, 161), the first dielectric layer being over a first conductive line 145; depositing a second dielectric layer 165 over the high resistance layer; patterning the first dielectric layer, the second dielectric layer and the high resistance layer, wherein patterning the high resistance layer 163 removes a portion of the high resistance layer over the first conductive line (Figs. 11-12); depositing a low-k dielectric layer 170 ([0077]) over the second dielectric layer and the first dielectric layer, the low-k dielectric layer 170 covering sidewalls of the patterned high resistance layer; forming a first conductive via CP2 through the second dielectric layer 165, the first conductive via CP2 extending to the high resistance layer; and forming a second conductive via CP1 through the first dielectric layer, the second conductive via CP1 physically contacting the first conductive line 145.
Shin ‘062 discloses the first opening CP2 extending to the high resistance layer 163, but does not disclose the first opening CP2 extending into the high resistance layer 163.
However, Shin ‘952 (Fig. 7) teaches a method comprising forming a first opening 522B through a low-k dielectric layer 300 and a second dielectric layer (230, 240), the first opening extending into the high resistance layer 220.  Accordingly, it would have been obvious to modify the method of Shin ‘062 by extending the first opening into the high resistance layer because as is well known, such extending would increase the area contact between the conductive layer formed within the opening and the resistance layer.
Neither Shin ‘062 nor Shin ‘952 disclose forming a second conductive line over the second conductive via, wherein a bottom corner of the second conductive line is lower than a top corner of the first conductive via.
However, Huttemann (Fig. 16) teaches a method comprising: forming a first conductive via through a second dielectric layer, the first conductive via extending to the high resistance layer 150; forming a second conductive via through the first dielectric layer, the second conductive via physically contacting the first conductive line 110; and forming a second conductive line 180 over the second conductive via and interposed between the first conductive via and the second conductive via, wherein a bottom corner of the second conductive line 180 is lower than a top corner of the first conductive via.  Accordingly, it would have been obvious to further modify method of Shin ‘062 by  forming a second conductive line over the second conductive via with the structure above in order to provide electrical contacts between the resistor and the other adjacent electronic components, according to requirements of the integrated circuit layout.
Regarding claim 24, Shin ‘062 (Fig. 5) further discloses the high resistance layer 163 comprises TiN or TaN ([0039]).
Regarding claim 22, Shin ‘062 does not disclose a thickness of the second dielectric layer is substantially similar to a thickness of the first dielectric layer over the first conductive line.
However, Shin ‘062 further teaches that the thickness of the first dielectric layer can be varied (see embodiments in Figs. 6-7).  Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious to form a thickness of the second dielectric layer being substantially similar to a thickness of the first dielectric layer over the first conductive line because such thicknesses of the first and second dielectric layers can be optimized depending upon the desired materials of the first and second dielectric layers and the desired etching conditions which are used for etching the first and second dielectric layers.
Regarding claim 23, as discussed above, Shin ‘952 (Fig. 7) teaches the first conductive via extends into the high resistance layer 220 to a depth, but Shin ‘952 does not disclose the depth is in a range as claimed.
However, it would have been obvious to extend the first conductive via into the high resistance layer to a depth in a range as claimed because such depth can be optimized during routine experiment according to the desired thickness of the high resistance layer and the desired etching conditions which are used for etching the first conductive via.
Regarding claims 26-27, Shin ‘062 (Fig. 5) further discloses depositing the second dielectric layer comprises depositing a silicidation blocking layer (SBL) 165 (functional inherency because it is made of same material of SiC, [0040]), but does not disclose depositing a dielectric sublayer of SiO over the SBL.
However, Shin ‘952 (Fig. 7) teaches a method of forming the second dielectric layer comprising depositing a silicide blocking layer 230C (made of SiN, [0033]) and depositing a dielectric layer 240 of SiO ([0033])  over the SBL 230C.  Accordingly, it would have been obvious to modify the method of Shin ‘062 by depositing an SiO dielectric layer over the SBL 165 in order to provide an upper buffer insulating pattern, as taught by Shin ‘952 ([0033]). 
Regarding claim 28, Shin ‘952 (Fig. 7) further teaches the dielectric sublayer 240 has a thickness in a range of 80 A to 150 A ([0032]) and the SBL 230 has a thickness in a range of 80 A to 150 A ([0032]).
Regarding claim 29, Shin ‘062 (Fig. 5) discloses a method of forming a semiconductor structure, the method comprising: depositing a first dielectric layer (150, 161) over an interconnect layer, the interconnect layer comprising a first conductive line 145 in a logic area R1 ([0018]); forming a high resistance layer 163 ([0039]) over the first dielectric layer, the high resistance layer 163 extending over the logic area and a high resistance area R2 (Fig. 11); depositing a second dielectric layer 165 over the high resistance layer; patterning the second dielectric layer and the high resistance layer using an etching process, the etching process removing a portion of the high resistance layer 163 in the logic area, wherein after the etching process a first portion of the first dielectric layer in the logic area R1 has a first thickness and a second portion of the first dielectric layer in the high resistance area R2 has a second thickness, the first thickness being less than the second thickness; depositing a low-k dielectric layer 170 ([0077]) over the second dielectric layer and the first dielectric layer, the low-k dielectric layer 170 extending over the logic area and the high resistance area; forming a first conductive via CP1 in the logic area R1 through the low-k dielectric layer and the first dielectric layer, the first conductive via CP1 physically contacting the first conductive line 145; forming a second conductive via CP2 in the high resistance area R2 through the low-k dielectric layer and the second dielectric layer, the second conductive via CP2 extending to the high resistance layer; and forming a third conductive via CP2 in the high resistance area R2 through the low-k dielectric layer and the second dielectric layer, the third conductive via CP2 extending to the high resistance layer.
Shin ‘062 discloses the second and third conductive vias CP2 extending to the high resistance layer 163, but does not disclose the second and third conductive vias CP2 extending into the high resistance layer 163.
However, Shin ‘952 (Fig. 7) teaches a method comprising forming a second conductive via and a third conductive via 522B through a low-k dielectric layer 300 and a second dielectric layer (230, 240), the second and third conductive vias extending into the high resistance layer 220.  Accordingly, it would have been obvious to modify the method of Shin ‘062 by extending the second and third conductive vias into the high resistance layer because as is well known, such extending would increase the area contacts between the second/third conductive vias and the resistance layer.
Neither Shin ‘062 nor Shin ‘952 disclose forming a second conductive line in the low-k dielectric layer, the second conductive line physically and electrically coupling with the first conductive via and the second conductive via, the second conductive line having a bottom surface comprising an S shape in a cross-sectional view.
However, Huttemann (Fig. 16) teaches a method comprising: forming a second conductive via 160 in the high resistance area through the low-k dielectric layer; and forming a second conductive line 180 in the low-k dielectric layer, the second conductive line 180 physically and electrically coupling with the first conductive via and the second conductive via, the second conductive line 180 having a bottom surface comprising an S shape in a cross-sectional view.  Accordingly, it would have been obvious to further modify the method of Sin ‘062 by forming the second conductive line physically and electrically coupling with the first conductive via and the second conductive via and having a bottom surface comprising an S shape in order to provide a stable hybrid interconnections between the resistor and the other adjacent electronic components, according to requirements of the integrated circuit layout.
Regarding claim 30, Shin ‘062 (Fig. 5) further discloses forming the first dielectric layer comprises forming a first silicidation blocking layer 155 (functional inherency because made of same material of SiN, [0036]) and forming a first dielectric sublayer 161 over the first SBL 155, and forming the second dielectric layer comprises forming a second SBL 165 (functional inherency because made of same material of SiN or SiC [0040]).
Shin ‘062 does not disclose depositing a second dielectric sublayer of SiO over the second SBL 165.
However, Shin ‘952 (Fig. 7) teaches a method of forming the second dielectric layer comprising depositing a second silicide blocking layer 230C (made of SiN, [0033]) and depositing a second dielectric sublayer 240 of SiO ([0033])  over the second SBL 230C.  Accordingly, it would have been obvious to modify the method of Shin ‘062 by depositing a SiO second dielectric sublayer over the second SBL 165 in order to provide an upper buffer insulating pattern, as taught by Shin ‘952 ([0033]). 
Regarding claims 31-32, Shin ‘062 (Fig. 5) further discloses: the first SBL 155 and the second SBL 165 comprise a first same material (i.e., SiN, [0036] and [[0040]), wherein the first dielectric sublayer 161 (i.e., SiO, [0038]) and the second dielectric sublayer (as modified by SiO layer 240 of Shin ‘952) comprise a second same material; and the first dielectric sublayer and the second dielectric sublayer have a third thickness and the first SBL and the second SBL have a fourth thickness.
Regarding claims 33-34, Shin ‘062 further discloses the first SBL 155 has a thickness of 80 to 150 A ([0036]), and Shin ‘952 (Fig. 7) further teaches the second dielectric sublayer 240 has a thickness of 80 A to 150 A ([0032]) and the second SBL 230 has a thickness of 80 A to 150 A ([0032]).
Neither Shin ‘062 nor Shin ‘952 disclose the first dielectric sublayer having a thickness in a range as claimed.
However, Shin ‘062 (Fig. 5) further teaches that the first dielectric sublayer 161  can be formed with variety insulating materials ([0038]).  Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious to form a thickness of the first dielectric sublayer being substantially similar to a thickness of the second dielectric sublayer because the thickness of the first dielectric sublayer can be optimized depending upon the its desired material and the desired etching conditions which are used for etching the first dielectric sublayer.
Regarding claim 35, Huttemann (Fig. 16) further teaches a lower surface of the conductive material180 formed in the trench has a curved slope in a cross-sectional view.
Claims 15, 17-19, 21-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2019/0229062) in view of Shin et al (US 2018/0211952) and Lin et al (US 2018/0190754).
Regarding claim 15, Shin ‘062 (Figs. 5 and 11-14, especially Fig. 5) discloses a method of forming a semiconductor structure, the method comprising: forming a first interconnect layer 145 over a transistor ([0026]); forming a first dielectric layer (150, 161) over the first interconnect layer 145; forming a high resistance layer 163 ([0039]) on the first dielectric layer; forming a second dielectric layer 165 on the high resistance layer; patterning the second dielectric layer 165 and the high resistance layer 163, wherein the patterning recesses the first dielectric layer (150, 161) over the conductive line 145, wherein after patterning the first dielectric layer over the conductive line has a first thickness 161a, wherein the first dielectric layer under the high resistance layer has a second thickness 161b greater than the first thickness; forming a low-k dielectric layer 170 ([0077]) over the second dielectric layer and the first dielectric layer, the low-k dielectric layer 170 extending over a top surface and a sidewall of the first dielectric layer; forming a first opening CP2 through the low-k dielectric layer and the second dielectric layer, the first opening CP2 extending to the high resistance layer 163; forming a conductive material 183 in the first opening; and planarizing the low-k dielectric layer and the conductive material (Fig. 5 and [0083]).
Shin ‘062 discloses the first opening CP2 extending to the high resistance layer 163, but does not disclose the first opening CP2 extending into the high resistance layer 163.
However, Shin ‘952 (Fig. 7) teaches a method comprising forming a first opening 522B through a low-k dielectric layer 300 and a second dielectric layer (230, 240), the first opening extending into the high resistance layer 220.  Accordingly, it would have been obvious to modify the method of Shin ‘062 by extending the first opening into the high resistance layer because as is well known, such extending would increase the area contact between the conductive layer formed within the opening and the resistance layer.
Neither Shin ‘062 nor Shin ‘952 disclose forming a second interconnect layer over the first interconnect layer, the second interconnect layer comprising a conductive line.
However, Lin (Fig. 12) teaches a method comprising: forming a first interconnect layer 70 over a transistor ([0051]),  forming a second interconnect layer 75 over the first interconnect layer, the second interconnect layer 75 comprising a conductive line (i.e., metal wiring, [0059]), forming a first dielectric layer (120, 125) over the second interconnect layer, and forming a high resistance layer 200 on the first dielectric layer.  Accordingly, it would have been obvious to further modify the method of Shin ‘062 by forming a second interconnect layer over the first interconnect layer and the second interconnect layer comprising a conductive line in order to form an additional metal wiring (i.e., metal wiring, [0059]) for  providing an additional electrical contact between the adjacent electronic components, according to the requirements of the integrated circuit layout, as taught by Lin.
Regarding claims 18-19, Shin ‘062 (Figs. 5 and 11-14) further discloses: forming a second opening CP1 through the low-k dielectric layer and the first dielectric layer, the first dielectric layer being in physical contact with the low-k dielectric layer, wherein forming the conductive material comprises forming the conductive material 183 in the second opening; and the forming the first opening CP2 and the forming the second opening CP1 are performed at the same time (Fig. 13).
Regarding claim 17, Shin ‘062 (Fig. 5) further discloses forming the first dielectric layer comprises forming a first dielectric sublayer 150 and a second dielectric sublayer 161 over the first dielectric sublayer, and forming the second dielectric layer comprises forming a third dielectric sublayer 165.
Shin ‘062 does not disclose forming a fourth dielectric sublayer over the third dielectric sublayer 165.
However, Shin ‘952 (Fig. 7) teaches a method of forming the second dielectric layer comprising forming a third dielectric sublayer 230c and a fourth dielectric sublayer 240 over the third dielectric sublayer.  Accordingly, it would have been obvious to modify the method of Shin ‘062 by forming a fourth dielectric sublayer over the third dielectric sublayer 165 in order to provide an upper buffer insulating pattern, as taught by Shin ‘952 ([0033]).
Neither Shin ‘062 nor Shin ‘952 disclose the first dielectric sublayer has a substantially same thickness as the third dielectric sublayer, and the second dielectric sublayer is thicker than the fourth dielectric sublayer.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious to form the first , second, third and fourth dielectric sublayers each having thickness as claimed because such thickness of each dielectric sublayer can be optimized depending upon the desired material of each dielectric sublayer and the desired etching conditions which are used for etching the dielectric sublayers.
Regarding claims 21 and 25, Shin ‘062 (Figs. 5 and 11-14, especially Fig. 5) discloses a method of forming a semiconductor structure, the method comprising: forming a high resistance layer 163 over a first dielectric layer (150, 161), the first dielectric layer being over a first conductive line 145; depositing a second dielectric layer 165 over the high resistance layer; patterning the first dielectric layer, the second dielectric layer and the high resistance layer, wherein patterning the high resistance layer 163 removes a portion of the high resistance layer over the first conductive line (Figs. 11-12); depositing a low-k dielectric layer 170 ([0077]) over the second dielectric layer and the first dielectric layer, the low-k dielectric layer 170 covering sidewalls of the patterned high resistance layer; forming a first conductive via CP2 through the second dielectric layer 165, the first conductive via CP2 extending to the high resistance layer; and forming a second conductive via CP1 through the first dielectric layer, the second conductive via CP1 physically contacting the first conductive line 145.
Shin ‘062 discloses the first opening CP2 extending to the high resistance layer 163, but does not disclose the first opening CP2 extending into the high resistance layer 163.
However, Shin ‘952 (Fig. 7) teaches a method comprising forming a first opening 522B through a low-k dielectric layer 300 and a second dielectric layer (230, 240), the first opening extending into the high resistance layer 220.  Accordingly, it would have been obvious to modify the method of Shin ‘062 by extending the first opening into the high resistance layer because as is well known, such extending would increase the area contact between the conductive layer formed within the opening and the resistance layer.
Neither Shin ‘062 nor Shin ‘952 disclose forming a second conductive line over the second conductive via, wherein a bottom corner of the second conductive line is lower than a top corner of the first conductive via.
However, Lin (Fig. 12) teaches a method comprising: forming a first conductive via 300 extending to the high resistance layer 200; forming a second conductive via 80 through the first dielectric layer, the second conductive via physically contacting the first conductive line 75; and forming a second conductive line 85 over the second conductive via and interposed between the first conductive via and the second conductive via, wherein a bottom corner of the second conductive line 85 is lower than a top corner of the first conductive via 300.  Accordingly, it would have been obvious to further modify method of Shin ‘062 by forming a second conductive line over the second conductive via with the structure above in order to form an additional second metal wiring ([0062]) that would provide the electrical contacts between the transistor and the upper level metal wiring, according to requirements of the integrated circuit layout.
Regarding claim 24, Shin ‘062 (Fig. 5) further discloses the high resistance layer 163 comprises TiN or TaN ([0039]).
Regarding claim 22, Shin ‘062 does not disclose a thickness of the second dielectric layer is substantially similar to a thickness of the first dielectric layer over the first conductive line.
However, Shin ‘062 further teaches that the thickness of the first dielectric layer can be varied (see embodiments in Figs. 6-7).  Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious to form a thickness of the second dielectric layer being substantially similar to a thickness of the first dielectric layer over the first conductive line because such thicknesses of the first and second dielectric layers can be optimized depending upon the desired materials of the first and second dielectric layers and the desired etching conditions which are used for etching the first and second dielectric layers.
Regarding claim 23, as discussed above, Shin ‘952 (Fig. 7) teaches the first conductive via extends into the high resistance layer 220 to a depth, but Shin ‘952 does not disclose the depth is in a range as claimed.
However, it would have been obvious to extend the first conductive via into the high resistance layer to a depth in a range as claimed because such depth can be optimized during routine experiment according to the desired thickness of the high resistance layer and the desired etching conditions which are used for etching the first conductive via.
Regarding claims 26-27, Shin ‘062 (Fig. 5) further discloses depositing the second dielectric layer comprises depositing a silicidation blocking layer (SBL) 165 (functional inherency because it is made of same material of SiC, [0040]), but does not disclose depositing a dielectric sublayer of SiO over the SBL.
However, Shin ‘952 (Fig. 7) teaches a method of forming the second dielectric layer comprising depositing a silicide blocking layer 230C (made of SiN, [0033]) and depositing a dielectric layer 240 of SiO ([0033])  over the SBL 230C.  Accordingly, it would have been obvious to modify the method of Shin ‘062 by depositing an SiO dielectric layer over the SBL 165 in order to provide an upper buffer insulating pattern, as taught by Shin ‘952 ([0033]). 
Regarding claim 28, Shin ‘952 (Fig. 7) further teaches the dielectric sublayer 240 has a thickness in a range of 80 A to 150 A ([0032]) and the SBL 230 has a thickness in a range of 80 A to 150 A ([0032]).
Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shin ‘062, Shin ‘952 and Lin et al as applied to claim 18 or 21 above, and further in view of Chinthakindi et al (US 2008/0237800).
Regarding claims 20 and 25, Shin does not disclose forming a trench in the low-k dielectric layer and the trench extends from the first opening to the second opening, wherein forming the conductive material comprises forming the conductive material in the trench.
However, Chinthakindi (Figs. 5 and 6) teaches a method comprising forming a trench 210 in the low-k dielectric layer and the trench 210 extends from the first opening 211a to the second opening 212a, wherein forming the conductive material comprises forming the conductive material 210a in the trench.  Accordingly, it would have been obvious to modify the method of Shin by forming the conductive material in the trench extending from the first opening to the second opening in order to form a known dual
damascene structure which provides electrical connections between the conductive line and the resistive layer.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Shin ‘062, Shin ‘952, Lin et al and Chinthakindi et al as applied to claim 20 above, and further in view of Chen et al (US 2012/0129337).
As discussed above, Chinthakindi (Figs. 5 and 6) teaches the trench extends from the first opening to the second opening and forming the conductive material in the trench, but Chinthakindi does not teach a lower surface of the conductive material formed in the trench has a curved slope in a cross-sectional view.
However, Chen (Figs. 9-10) teaches a method comprising a trench extends from a first opening to a second opening and forming a conductive material 280 in the trench, and the lower surface of the conductive material 280 has a curved slope in a cross-sectional view.  Accordingly, it would have been obvious to further modify the method of Shin ‘062 by forming the lower surface of the conductive material having a curved slope because as is well known, such curved slope bottom would improve the flow of the conductive material within the trench during the filling process.
Response to Arguments
Applicant’s arguments with respect to independent claim(s) 15, 21 and 29 have been considered but are moot because new references are applied in the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817